Citation Nr: 1216399	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  06-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disorder, to include hepatitis C.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral leg disability.  

4.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to October 1970.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Waco, Texas that granted service connection for PTSD and denied an initial evaluation in excess of 30.  Those rating decisions also denied service connection for a liver disorder, including hepatitis C, a low back disorder, and bilateral leg disability.

The appellant was afforded a hearing in August 2011 before the undersigned Acting Veterans Law Judge sitting at Waco, Texas.  The transcript is of record.  

Following review of the record, the issues of entitlement to service connection for a liver disorder, to include hepatitis C, a low back disorder, and bilateral leg disability are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

PTSD is manifested by symptoms that include anxiety and depression, sleep disturbance, flashbacks, nightmares, intrusive thoughts of the war, hypervigilance, anger issues, irritability, isolation behaviors, and emotionality when talking about wartime experiences, that result in no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that the symptoms associated with service-connected PTSD are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  He presented testimony August 2011 to the effect that he had worsening symptomatology for which he sought treatment from a VA psychologist twice a month through the North Texas VA Healthcare System, as well as through a Vet Center.  He stated that PTSD symptoms caused him to be unable to sleep, depressed and anxious, and that his medication dosage had been increased two or three different times as his symptoms were monitored.

Preliminary Considerations - VA's Duty to Assist the Veteran 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claim by a letter dated in February 2005 that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Extensive VA outpatient records have been associated with the claims folder and carefully considered.  The Veteran was afforded VA psychiatric examinations in 2005, 2007 and 2009 that are determined to be adequate for rating purposes.  He was afforded a personal hearing in August 2011.  The evidence in record, including the appellant's statements and testimony, has been carefully considered.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim of entitlement to a rating in excess of 30 percent for PTSD is ready to be considered on the merits. 

Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.10 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3 (2011). 

Historically, service connection for PTSD was granted by rating decision in April 2005 and a 10 percent disability evaluation was established from December 27, 2004.  The 10 percent rating was increased to 30 percent, effective from December 27, 2004, by rating action dated in June 2008.  

The service-connected PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011) and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 30 percent rating where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

In assessing the degree of psychiatric disability, the GAF score is for application and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning. See Carpenter v. Brown, 8 Vet.App. 240, 242-244 (1995). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (2011).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet.App. 119, 126 (1999), the Court noted an important distinction between an appeal involving a claimant's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection is required.  See Fenderson, 12 Vet.App. at 136.  In claims for a higher rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet.App. 505, 509-510 (2007).  




Factual Background

VA outpatient clinical records dated in March 2005 indicate that the Veteran presented for treatment and reported nightmares several times a week, intrusive thoughts, and flashbacks when he felt people were attacking him.  It was reported that he avoided getting close to people, movies, crowds and concerts.  He was irritable, had trouble sleeping, and was easily startled and hypervigilant.  History was provided to the effect that the appellant had been married five times and that his interest in life had decreased.  He denied problems with depressed mood, suicidal ideation, and symptoms of mania and psychosis.

The Veteran reported that he had a history of frequent fights but no weapons use.  It was noted that as recently as four to five months before, he had been arrested for arguing with his daughter but that he did not harm her and charges were dropped.  Following mental status examination, an Axis I diagnosis of PTSD was rendered.  The examiner commented that his symptoms had been triggered by excessively watching news of the Iraq war.  Prozac and follow-up in the general mental health clinic were prescribed.

Subsequent VA mental health outpatient records dated in March 2005 note complaints of irritability and a tendency to go out of control over little things.  The Veteran said that he became nervous over things that might happen, and that he was learning to cope with his paranoid thoughts by reanalyzing the situation.  He stated that he was a pastor and had a church in his house.  He felt that the women were undermining his authority and position, and said this thoughts were burdened by many worries.  The Veteran said that Prozac had been helpful and that he was more relaxed, had decreased nightmares, and was doing better managing and controlling his thoughts.  He wanted a stronger dosage of Prozac and this was increased.  He also desired therapy. 

The Veteran underwent a VA Mental Health psychosocial assessment in May 2005.  Pertinent history was rendered to the effect that he had been charged with six counts of attempted murder and spent time in a Manheim, Germany jail, had a trial and was found to be not guilty.  He said that he had not had any jobs and was last employed in 2005 at H&R Block.  He reported that he had owned an electronics company between 1991 and 1998, that he was currently a pastor and that people gave him "love offerings."  The Veteran related that he had 17 biological and stepchildren and said that two children and five grandchildren lived with him and his wife.  It was noted that there was a history of legal problems, including addiction-related changes and accusations of a recent assault on his daughter.  He related that everything had to do with his temper and that he had been jailed five or six times, all related to his temper.  The appellant admitted to last using marijuana in 1982 with last use of LSD in the 1970s.  He denied using alcohol.  He denied suicidal and homicidal ideation, and auditory and visual hallucinations.  Speech was animated but was somewhat pressured.  It was reported that mood as described by the Veteran was euthymic with expansive affect. 

In June 2005, the Veteran felt that Prozac was not working because of recurring nightmares.  He said that he had noticed some nervousness and had only slept two hours the night before, and three or four hours the previous night with fitful sleep.  He stated that he found himself delegating his pastor his duties to others and did not have any motivation to do things in which he normally participated.  Following an interview with a VA psychiatrist in 2005, it was noted that his psychiatric diagnosis also included major depression that was viewed as secondary to PTSD.  Mood was normal, and affect was guarded but cooperative.  He was alert in all spheres with good judgment. 

The Veteran was afforded a VA psychological examination in November 2005.  The examiner stated that the claims folder was unavailable and that the VA electronic records were reviewed.  It was reported that he had had a total of six marriages and eight children and resided with his wife.  The Veteran related that he had several degrees from 'non-accredited colleges' and that this included two associates degrees in theology and a Bachelor of Arts Degree.  He said that he did not receive a salary as a pastor.  It was noted that in addition to the clinical interview, psychological testing was performed.  The examiner indicated that the claims folder was reviewed.  It was reported that the appellant's medication regimen included Trazodone and Wellbutrin.  Pertinent clinical history was reviewed.

The examiner stated that the Veteran was difficult to interview because he seemed "insistent on giving what appeared to be a scripted version of his condition and he had difficulty sticking to the questions posed by the examiner."  It was reported that he tended to be excessively wordy and over talkative during the interview.  The Veteran indicated that he experienced about four nightmares daily per week, isolated himself and was depressed.  He related that he had anger and mood problems, as well as flashbacks to the extent that he had to "slap myself."

The examiner stated that the Veteran tended to blame everything in his life on his PTSD and poor memory, as well as his reaction to Vietnam.  It was noted that he presented during the interview as anxious and attempted to be quite controlling.  Thought processes were logical, coherent and relevant.  It was reported that he was an attractive, articulate, verbal, well-dressed and well-groomed individual who exhibited fairly good social skills but tended to be overbearing.  He was intelligent and speech was well understood.  

It was reported that review of psychological symptoms resulted in the over endorsement of a variety of symptoms, and that the Veteran endorsed virtually every symptom other than hallucinations and risk factors.  He indicated that he was anxious, had panic attacks, depression, insomnia, anhedonia, nightmares, head and stomach pain, obsessions and anger problems, as well as paranoia.  The Veteran stated that he had never been to concerts because he could not tolerate crowds.  He related, however, that when he was in charge at church he was able to manage being a crowd.

This examiner stated that the Veteran had a variety of problem behaviors that were felt to stem from his poor self-control and deliberate acts.  The examiner was of the opinion that the Veteran had some Axis II personality problems that were at the core of his complaints, and opined that the Veteran had mild PTSD but that his primary problems were related to the Axis II personality features.  It was noted that he did not report a persistent severe pattern of PTSD, and that there were credibility problems with his report.  Following examination, the diagnoses were mild PTSD on Axis I with a GAF or 65, and histrionic personality disorder with narcissistic features with a GAF of 50.  The examiner further added that the Veteran produced exaggerated responses on personality testing and also exaggerated his symptoms during the course of the interview.  

The Veteran was afforded a VA examination in November 2007.  The examiner noted that the claims folder and electronic medical record were reviewed.  Pertinent clinical history was recited.  The appellant was administered personality testing.  

The Veteran related that his PTSD symptoms had been 'up and down' and that his physical health had declined since his last psychiatric examination in 2005.  He stated that he felt depressed and isolated himself, and indicated that these episodes generally lasted a couple of days.  He reported hypervigilance, especially at night, sleep problems with night sweats one to two times per month, and insomnia in general.  The appellant noted that he had fluctuating nightmares three to four times per week, intrusive thoughts about Vietnam all the time and flashbacks whenever he encountered a big trigger.  He said that he had anger problems and a short temper, and that general anger and sadness seemed to trigger thoughts about Vietnam, as well as watching news and hearing about other topics related to the war.  

The Veteran stated that he was currently married but described this relationship as generally unstable.  It was noted that he had had a number of marriages in the past and that his current wife was one he had divorced previously.  He indicated that he had one friend whom he saw three to four times a week.  He related that he was involved in a church that he had organized in 2003 but that he had not been active recently, and stayed home a lot.  The appellant said that for leisure, he read a great deal.  

On mental status examination, the Veteran was noted to be articulate, verbal and generally cooperative.  Rapport was easily established.  It was reported that he had excellent social skills and was estimated to have above average intelligence.  Thought processes were logical and coherent though he did tend to go out on tangents and started to lecture the examiner about PTSD and other topics.  Affect was spontaneous and he was somewhat pressured in his presentation.  The appellant was well oriented in all spheres and judgment was fair to poor.  He displayed some difficulty with concentration and short-term memory.  Long-term memory was fair.  The examiner opined that memory and concentration problems were more likely than not secondary to depression.  

On review of psychological symptoms, the examiner noted that the Veteran reported significant depressive symptoms including anhedonia, lack of appetite, concentration problems, fatigue, feelings of guilt and worthlessness and sleep disturbance.  He reported anger problems, some panic and anxiety symptoms associated with PTSD, and a history of passive suicidal ideation but no attempts or recent suicidality.  It was noted that he did not admit to any psychotic symptoms other than some intense flashback-type experiences at night.

The examiner stated that the Veteran showed signs of maladaptive personality traits as were indicated on previous VA examination, and that this accounted for much of his social and occupational dysfunction.  It was reported that he did have a history of drug abuse that had further impacted social and occupational functioning over the years although the appellant said that he had been "clean" since 1982.  The examiner opined that the PTSD symptoms had only a mild impact on occupational functioning and moderate impact on social functioning.  Results of personality testing produced an invalid result and were interpreted as showing signs of gross exaggeration of symptoms that brought his credibility into question.

Following examination, diagnoses on Axis I were depression, N.O.S. [not otherwise specified], and PTSD, chronic.  An Axis II diagnosis of personality disorder, N.O.S. with histrionic, narcissistic traits, was rendered.  A GAF score of 50 was provided.  The examiner further commented that the two diagnoses on Axis I were depressive disorder that related to negative consequences of drug abuse, and appeared to be a separate issue.  It was reiterated that PTSD was chronic and estimated to be mild in severity.  It was noted that medication management visits indicated that he had been doing much better on medication.  

By rating action dated in June 2008, the 10 percent disability evaluation for PTSD was increased to 30 percent, effective from December 27, 2004.

The Veteran underwent a review PTSD examination in August 2009.  The claims file and electronic medical record were available.  The examiner noted that he had evaluated the Veteran in 2007 and prior findings and assessments were reviewed.

The Veteran reported that he continued to have general anxiety, some panic symptoms, somatization, as well as contined depressive symptoms.  Previously reported complaints were reiterated.  The examiner noted that social, military and occupational history that had been reviewed in detail in the prior reports would not be repeated.  It was added that the appellant had not worked at all since the prior examination and that there had been no real change in his occupational status.  It was noted that the Veteran reported significant marital and relationship instability and that this mainly related to his personality disorder.  The examiner indicated that this had actually improved somewhat in recent years and that he had been less outwardly aggressive in relationships.  It was reported that his primary social interaction was at VA with other veterans with whom he attended group therapy.  

On mental status examination, the Veteran was found to have fair to poor hygiene and had not shaved in a couple of days.  He had a pleasant demeanor and was often humorous, but also reported that he was anxious, although the examiner indicated that this was not observed on examination.  Thought processes were generally logical but he had a tendency to ramble and give very long responses to even very simple question.  Rapport was well established and social skills were fairly good.  The appellant was verbal and cooperated with the examination.  He was well oriented and reasoning and judgment were fair.  Fund of general information and verbal comprehension were average.  Some problems with concentration and short-term memory were reported.  The examiner noted that the appellant had an extensive history of polysubstance abuse that likely contributed to his recent cognitive problems.  

Following examination, the examiner opined that there had been no significant change in the Veteran's social or occupational functioning since the last evaluation.  The Axis I diagnoses were depressive disorder, not otherwise specified, PTSD, and polysubstance dependence in full sustained remission.  The Axis II diagnosis was personality disorder, not otherwise specified, with histrionic narcissistic and schizotypal traits.  The examiner commented that the Veteran's PTSD did not prevent him from working and in fact, only contributed a mild degree to his occupational difficulties in comparison to the personality disorder and substance abuse issues.  A GAF score of 50 was provided.

A VA staff psychiatrist wrote in September 2011 that the Veteran had been seen in the mental health clinic for a long time and had been in ongoing treatment for symptoms consistent with PTSD, depression and anxiety.  It was reported that he had a constellation of chronic PTSD symptoms, including nightmares, flashbacks, avoidance and social isolation.  The physician stated that "In my opinion, I would definitely recommend increased in service connection for PTSD."

VA mental health clinic outpatient records dating from 2005 reflect that the Veteran engaged in regular and extensive psychotherapy reporting ongoing  symptoms that included nightmares, cold sweats, fearfulness, nervousness, insomnia, isolation behaviors, anger issues, family problems, unstable relationships, irritability, depression, anxiety, hypervigilance, difficulty tolerating people, and mood lability, etc.  The Veteran engaged in extensive exploration of his personal behaviors and trauma issues.  The examiner noted throughout that he was mildly depressed, but talkative and motivated to be present.  At the end of the sessions, it was found that PTSD symptomatology continued to have a significantly negative impact on the Veteran's ability to cope with everyday life.  Notably, in April 2006, the examiner found that the appellant appeared to be holding relentlessly onto his anxiety and kept looking for reasons to make it appear more powerful that it really was.  In December 2006, the Veteran reported experiencing severe panic attacks subsequent to a highly emotional confrontation with his wife and two adult daughters.  The Veteran's treating VA psychotherapist expressed surprise in October 2009 after he told him he had written a book.  [A copy of the self-published book entitled Teardrops of War chronicles in great detail the reasons he decided to join the military, his experiences in Vietnam and the emotional aftermath, as well as a comprehensive review and analysis of the issues facing veterans after the war.]  In a May 2011 VA mental health clinic note, it was indicated that the Veteran was in school studying law.  

Legal Analysis

Review of the evidence reveals that service-connected PTSD has primarily been manifested by symptoms that include anxiety and depression, sleep disturbance, flashbacks, nightmares, intrusive thoughts of the war, hypervigilance, anger issues, irritability, isolation behaviors, and emotionality when talking about wartime experience, etc.  The record reflects that the appellant has engaged in long-term psychotherapy and medication management for his symptoms.

The Board observes, however, that while the appellant reports numerous symptoms and difficulties typically associated with PTSD, the Veteran lives with a number of family members, including adult children and grandchildren, and appears to hold a family unit together despite some conflict.  Although he stated that he has been married six times, it appears that he has remained with his current wife, whom he remarried, for a number of years.  He reports a problematic job history, but states that he was the motivating force in starting his own church in his home until his recent retirement.  The Board notes that this must necessarily have required engaging in social, fellowship and counseling activities over the years.  It has been reported that he has social interaction with other veterans with whom he attends group therapy.  The appellant indicates that he is unable to work due to PTSD symptoms, and this has been found to negatively impact his everyday life to a significant extent.  The Board observes, however, that on VA compensation and pension examinations over the years, it has been determined that a personality disorder and past drug use, disorders that are not service connected, factor substantially in social and occupational impairment.  There is also some indication of exaggeration of symptomatology on psychological testing and a potential problem with credibility as noted on VA examinations in 2005 and 2007.  In any event, the evidence overall reflects that the Veteran is a highly functioning individual on the whole.  His more recent achievements include becoming a published author and studying law.  Prior to such, he reported obtaining two associate's degrees in theology and a Bachelor of Arts Degree.  There have been reports of concentration and memory impairment, but a cursory reading of the appellant's book reflects extraordinary memory retention dating back to the late 1960s, as well as indicating that he has the presence of mind and concentration to achieve this feat.  The Veteran reports enjoying reading.  The record indicates that he generally displays a motivated attitude and has good coping skills overall.  On examinations conducted over the course of the appeal, the examiner's assessments of the degree of severity of PTSD have been characterized as no more than mild to moderate. 

The record reflects that the Veteran's cognitive functioning on the whole is remarkably intact.  On VA examinations, he has been shown to be well oriented in all spheres with fair judgment.  For the most part, the record indicates that he is well groomed and has a stable mood with appropriate affect.  Normal psychomotor behavior has been predominant, and no disturbed thought or communication processes has been reported.  The Veteran has consistently denied homicidal and suicidal ideation, auditory and visual hallucinations and delusions.  He is verbose, articulate and expansive.  No impulse control problems have ever been recorded on examination. 

The Board notes that a predominant GAF score of 50 has been given on VA psychiatric examinations over the course of the appeal as representative of the Veteran's overall functioning.  It is noted, however, that when initially evaluated in 2005, it was opined that mild PTSD merited a GAF score of 65 while histrionic personality disorder with narcissistic features warranted a GAF score of 50, with 50 as the overall score.  This appears to underscore the examiners' findings on subsequent VA examinations that PTSD is no more than mild to moderate.  This strongly suggests that the lower overall score is primarily predicated on a personality disorder that has been determined to the primary factor in social and occupational impairment.  In this case, the VA examiners have clearly differentiated PTSD symptomatology from the nonservice connected personality and substance abuse disorders.  In view of such, the Board finds that PTSD symptoms on the whole are no more than mild to moderate.  The Veteran has displayed a high degree of functioning on the whole with no untoward symptomatology.  The GAF scores, when considered with the clinical evidence recited above, comport with the level of impairment contemplated by the currently assigned 30 percent disability evaluation. See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  In reviewing the GAF scores along with the clinical findings, the Board finds that symptomatology associated with PTSD is consistent with no more than an occasional decrease in reliability and productivity warranting a 30 percent disability evaluation.

The Board observes that despite the fact that the Veteran displays clear psychiatric symptoms, the clinical evidence on the whole does not demonstrate that PTSD has worsened to the extent that the criteria for the 50 percent evaluation are met.  Neither the lay nor clinical evidence indicates symptomatology sole attributable to PTSD such as with flattened affect; circumstantial, circumlocutory, or stereotyped speech, substantial panic attacks, difficulty in understanding complex commands; impairment of short and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  

The Court of Appeals for Veterans Claims has held that while the list of symptoms under the rating criteria are meant to be examples that would warrant a higher evaluation, they are not meant to be exhaustive, and the Board does need to find all or even some of the symptoms to award an increased percent rating. See Mauerhan v. Principi, 16 Vet.App 436, 442-443 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id at 443.  In this instant case, however, it is shown that the Veteran's PTSD symptoms are no more than mild to moderate and do not interfere with employment-related pursuits or his quality of life to a substantial extent.  The evidence thus establishes that the appellant does not have significant occupational and social impairment with deficiencies in areas such as work, school, family relations, judgment, thinking, or mood attributable to PTSD to warrant an evaluation in excess of 30 percent.  The Board finds that the broad range of symptomatology is currently contemplated by the 30 percent disability evaluation. 

The Veteran is competent to assert that his symptoms are worse.  In this regard, the Board recognizes that a layperson is competent to describe what comes to him or her through the senses. See Layno v. Brown, 6 Vet.App. 465.  To the extent that the appellant asserts that his service-connected PTSD is more severely disabling, the Board points out that the findings on the multiple VA examinations over the years and the VA outpatient clinical data establish that the disorder is not more productive than currently rated.  The Board thus finds the clinical evidence to be more probative of the severity of his PTSD.  He functions well, independently and appropriately and there are no indications or symptoms such as obsessional rituals, impaired impulse control, or significant neglect of appearance.  The Board has considered the clinical evidence, evaluation examinations, and lay evidence.  However, the evidence in its totality does not provide a basis for a higher evaluation. See Buczynski v. Shinseki; 24 Vet.App. 221, 226 (2011).  

Based on the foregoing, the Board concludes that the symptoms associated with the Veteran's service-connected PTSD have more nearly approximated the criteria for a 30 percent disability evaluation since the grant of service connection, effective December 27, 2004, and that a uniform rating is appropriate. See Fenderson v. West, 12 Vet.App. 119 (1999); Hart v. Mansfield, 21 Vet.App. 505, 509-510 (2007).

Finally, while there does appear to be some occasional impairment in occupational and social functioning, this is contemplated in the award of the 30 percent schedular evaluation.  There is no indication that the Veteran has required hospitalization for PTSD or that this results in an exceptional or unusual disability picture warranting a remand for a referral to the Chief Benefits Director of VA's Compensation and Pension Service for extraschedular consideration. See Thun v. Peake, 22 Vet.App. 111, 115 (2008). 

In summary, after a thorough review of all evidence, and for the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for a higher rating for PTSD.  As such, the benefit of the doubt doctrine is not applicable and the claim is denied. See 38 C.F.R. § 107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).



ORDER

An evaluation in excess of 30 percent for PTSD is denied. 


REMAND

The Veteran testified on personal hearing in August 2011 that he contracted hepatitis-C in service, most likely in Vietnam through among other things, unprotected sex with multiple partners, shared razors and toothbrushes, or during period of incarceration in an unsanitary German military facility in 1970 where he was assaulted and received stitches with unclean needles.  He stated that he did not engage in any unsafe practices after discharge from active duty and offered that he had been married five times.  

VA outpatient clinical records indicate that hepatitis C was initially diagnosed in August 2004.  However, the appellant was seen in June 1984 for a rash and was administered laboratory tests followed by an assessment of rule out chronic hepatitis.  There appears to be no further reference to such in ensuing VA clinical records until 2004.  In a statement received in January 2008, the Veteran delineated his risk factor for hepatitis C as undergoing an operation in January 1968 prior to arriving in Vietnam, unprotected sex, injections with needles that had been used on others, being bitten while serving Vietnam, getting an ear pierced in Vietnam, shared razors, jet gun injection inoculations, and having stitches in the upper lip after being beaten up in service.  The Veteran denied intravenous drug use on a VA outpatient clinic visit in March 2009.  However, on VA examination in August 2009, a history of barbiturate abuse, marijuana, LSD, heroin, prescription pills, hashish, and other drug use was reported which he stated he had stopped taking in 1982.

The Board notes that the Veteran was afforded a VA examination for hepatitis C in May 2005 but that only the Dallas VA electronic records were reviewed.  An opinion was rendered that the etiology of such was unknown without resort to speculation, and that review of the medical literature did not support injections received in the military as a source of HCV.  

As to this matter, the Board finds that given that there was a question of chronic hepatitis as early as 1984, the fact that the May 2005 examiner did not have the claims folder, and did not have evidence that has since been received relative to the Veteran's risk factors, the Board finds that another VA examination for hepatitis is warranted for a more informative opinion.  

Testimony was presented to the effect that the appellant had a back disorder of service onset that may have occurred from truck driving duties.  He related while in service, he was a dump truck driver who made continuous runs over rough terrain with bad truck suspension between the Cambodian border and Saigon that jostled his back.  He also indicated that he fell off a truck in service and may have injured his back diving into foxholes.  The Veteran stated that he sought treatment for the back within one year of service from a chiropractor.  A clinical report was received from Dr. R. Washington noting that the Veteran was a patient from the early 1970s to the early 1980s for lumbar spine treatment.  It was reported that at the time, he attributed his injuries to his truck driving experiences and duty in Vietnam.

A VA outpatient clinical record dated in August 1994 was received showing that the Veteran was involved in a motor vehicle accident and was brought into the emergency room in a stretcher complaining of back pain that was diagnosed as acute cervical/lumbar strain.  He had been rear ended.  The appellant has consistently provided history of falling off the back of a truck in service and injuring his back.  Although he had a VA spine compensation examination in 2006, no opinion was rendered as whether current back disability was more likely than not related to service.  

The Veteran testified at the hearing that after service, he received back treatment at the Dallas, Texas VA.  Review of the record discloses a VA hospital report in 1972 but there is a gap in the VA clinical records between 1971 and 1979, a time frame in which the Veteran stated he was treated for low back complaints at the Dallas VA.  As VA has notice of the potential existence of additional VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dated between 1970 and 1979 should be requested from the Dallas, Texas VA and associated with the claims folder.

The appellant testified that he developed spasms of the right leg in service that had continued since that time.  He stated that right leg cramps were noted on his service exit physical examination and this is confirmed.  VA outpatient clinical records dated in August 2004 note symptoms of tingling in the legs of a year's duration.  In June 2005, left leg numbness was related to spine problems.  Following back surgery in November 2005, a postoperative diagnosis of chronic back pain and bilateral lumbar radiculopathy was rendered.  

The Veteran was afforded a VA peripheral nerves examination in July 2010.  The examiner noted that the separation examination had noted right leg cramps.  Muscle spasm of the right leg was diagnosed.  It was opined, however, that "with no records describing any cramps or treatments, it would be speculation on the part of the examiner to attribute his current leg complaints to his military service."  VA outpatient records dated in 2004, July 2005, November 2009, April 2010, and July 2010 refer to treatment for leg cramps.  Thus, the examiner's statement that there were no records describing any cramps or treatment is inaccurate.  A current VA examination is warranted in this regard.  Moreover, as the determination of the issue of service connection for a back disorder could affect the matter of service connection for bilateral lower extremity disability, the claims are inextricably intertwined. See Harris v. Derwinski, 1 Vet.App. 180.  

Under the circumstance, the Board therefore concludes that a remand is necessary for a VA examination and opinion. See McLendon v. Nicholson, 20 Vet.App. 79 (2006) (the threshold is low when considering whether there is an indication that a disability or persistent or recurring symptoms of a disability may be associated with the Veteran's service).  

Additionally, the fulfillment of the VA's statutory duty to assist the appellant includes requesting a thorough and contemporaneous VA examination, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121. 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Retrieve VA outpatient records dating from 1970 to 1979 from the North Texas VA Healthcare System and associate with the claims folder.

2.  Schedule the Veteran for an examination by a VA medical doctor to determine any current diagnoses relative to the right and left legs, low back, and liver, and for an opinion as to whether any such current disability, including hepatitis, is related to service.  The claims folder and a copy of this remand must be made available to the examiner prior to the evaluation.  All necessary tests and/or studies should be performed.  The clinical findings should be reported in detail.  Definitive diagnoses should be provided.  Following careful review of the record, the examiner must provide opinions as to whether it is at least as likely as not that the Veteran has a low back disability, a liver disorder, including hepatitis C, and a disorder of the leg manifested by spasm or cramping of service onset, or whether current disabilities more likely than not developed after service and are unrelated to active duty.  A detailed and complete rationale should accompany the opinions provided.  

3.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide the appellant and representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


